IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MCARTHUR HICKSON,                         : No. 198 MM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF BERKS            :
COUNTY,                                   :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.